Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 5, 2019

                                      No. 04-19-00126-CV

                                             J. A. G.,
                                             Appellant

                                                v.

                                             A. G. E.,
                                             Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018FLG002494-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER
Sitting:       Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

        The clerk’s record reflects that both parties to this appeal were minors when the
underlying suit was filed. Accordingly, on June 7, 2019, we ordered the parties not to include
any sensitive data, including the names of the parties, in any filings in this case and to comply
with the redaction requirements of Rule 9.9 of the Texas Rules of Appellate Procedure. On
August 30, 2019, appellant filed a motion for extension of time to file his brief. The motion
violates Rule 9.9 and our order by including the names of the parties. The motion further violates
Rule 10.1(a)(5) because it does not contain a certificate of conference.

          We therefore strike the motion for extension of time. Appellant may refile the motion,
but must not include the names of the parties or any other sensitive data. Further, the motion
must “contain or be accompanied by a certificate stating that the filing party conferred, or made a
reasonable attempt to confer, with all other parties about the merits of the motion and whether
those parties oppose the motion.” Tex. R. App. P. 10.1(a)(5).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court